Citation Nr: 1727564	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.  He died in July 2006.  The appellant contends that a common-law marriage was in effect between her and the Veteran at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision, dated in November 2006, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously remanded this matter in May 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in May 2012 and, in its fifth directive, instructed the RO to readjudicate the matter and issue a Supplemental Statement of the Case (SSOC).  The RO did not issue the SSOC and therefore did not comply with the remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

Furthermore, the AOJ is required to issue an SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c).  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior statement of the case or SSOC, or (2) the Board specifies in the remand that a SSOC is not required.  38 C.F.R. § 19.31(c).  The Board's 2012 Remand falls under neither exception.  Accordingly, on remand the RO must issue a SSOC after a review of all relevant evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and her representative with an SSOC and allow them an appropriate time to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



___________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

